Citation Nr: 0829535	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  07-05 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hypertension to include 
as secondary to service connected grade I separation, right 
shoulder, with chronic rotator cuff tendinosis and recurrent 
impingement syndrome and early acromioclavicular 
osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1971 to May 1973, 
October 2001 to September 2002 and from February 2003 to 
February 2004.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2006 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for hypertension to 
include as secondary to his service connected grade I 
separation, right shoulder, with chronic rotator cuff 
tendinosis and recurrent impingement syndrome and early 
acromioclavicular osteoarthritis disability.  The record 
shows that the veteran was treated for elevated blood 
pressure in March 1982.  At that time, no history of elevated 
blood pressure was noted.  The veteran was diagnosed with 
hypertension in 1988.  The veteran was prescribed medication 
to control his condition.  As of December 2001, the veteran 
was taking NADOLOL 40 mg.  The veteran injured his right 
shoulder in February 2002 while in service.  In March 2002, 
hypertension with poor control was noted.  At that time, the 
veteran's blood pressure medication was changed and increased 
to Atenolol (Tenormin) 100 mg and Hydrochlrothiazide 25 mg.  

The veteran argues that his hypertension has increased due to 
his service connected grade I separation, right shoulder, 
with chronic rotator cuff tendinosis and recurrent 
impingement syndrome and early acromioclavicular 
osteoarthritis disability.  The Board is of the opinion that 
a VA compensation and pension examination is necessary before 
this issue can be decided.  Pursuant to 38 U.S.C.A. § 
5103A(d)(2) and 38 C.F.R. § 3.3159(c)(4)(i), VA will obtain 
an examination or an opinion if it is necessary to decide the 
claim.  An examination or opinion is necessary when the 
record does not contain sufficient competent medical evidence 
to decide the claim, but the record (1) contains competent 
lay or medical evidence of a currently diagnosed disability 
or persistent or recurring symptoms of disability; (2) shows 
an event or disease in service, or a disease or symptoms list 
in 38 C.F.R. §§ 3.309, 3.313, 3.316 and 3.317 during the 
applicable presumptive period; and (3) indicates the claimed 
disability of symptoms may be associated with the known 
events, injury or disease in service or with another service- 
connected disability.  In McLendon v. Nicholson, 20 Vet. App. 
79 (2006), the United States Court of Appeals for Veterans 
Claims stated that the threshold is low when considering 
whether there is an indication that a disability or 
persistent or recurring symptoms of a disability may be 
associated with the veteran's service.  The types of evidence 
that demonstrate an "indication" include credible evidence of 
continuing symptoms, such as pain or other symptoms capable 
of lay observation.  McLendon, supra.; see also Duenas v. 
Principi, 18 Vet. App. 512 (2004) (The Court held that an 
examination must be conducted where the record before the 
Secretary (1) contains competent evidence that the veteran 
has persistent or recurrent symptoms of disease and (2) 
indicates that those symptoms may be associated with his 
active military service).

In view of VA's duty to assist obligations, which include the 
duty to obtain a VA examination or opinion when necessary to 
decide a claim, and based upon guidance from the Court, 
remand for the purpose of obtaining a VA examination(s) is 
required. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule a VA cardiovascular 
examination.  Upon examination and review 
of the entire claims folder, the examiner 
should provide an opinion regarding 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any currently present hypertension 
was aggravated by the veteran's right 
shoulder disability.  If so, the examiner 
should discuss the degree of aggravation 
caused by the veteran's right shoulder 
disability.  

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




